37 A.3d 1134 (2012)
209 N.J. 417
In the Matter of Owen CHAMBERS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-65 September Term 2011, 069790
Supreme Court of New Jersey.
March 9, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in 11-264, concluding that OWEN CHAMBERS of NEW BRUNSWICK, who was admitted to the bar of this State in 2000, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.15(a) (failure to safeguard property), RPC 8.1(a) (making a false statement to disciplinary authorities), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that OWEN CHABERS is suspended from the practice of law for a period of three months, and until *1135 the further Order of the Court, effective April 9, 2012; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.